DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 10, line 11 recites “the second layer 100 performs a feed function”. However, the second layer is referred with 200.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kates et al. (US 6,191,740 B1).
In claim 1, Kates discloses in Figs. 4-6, a dual band antenna, comprising: 
an antenna layer (30) which radiates  (radiation array 33) an electromagnetic wave in a dual frequency band (dual-band antenna) through a dual slot (91 and 92); and 
a feed layer (50) which applies a feed signal (via 50) to the antenna layer (30), 
wherein the antenna layer (30) and the feed layer (50) are stacked (see Figs. 4-6).
Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hashimoto et al. (US 10658755 B2) teaches a plane antenna device includes a multi-layered dielectric substrate having a plurality of dielectric layers; a first conductive plane on or in the multi-layered dielectric substrate; a second conductive plane on or in the multi-layered dielectric substrate, wherein at least first and second dielectric layers of the plurality of dielectric layers are disposed between the first and second conductive planes; a first signal line being between the at least first and second dielectric layers, the first signal line being between the first conductive plane and the second conductive plane; a first conductive via in the first dielectric layer, the first conductive via being distanced from the first signal line; and a second conductive via in the second dielectric layer, the second conductive via being distanced from the first signal line, the second conductive via being aligned to the first conductive via.
Mazaheri Kalahrudi et al. (US 10879618 B2) teaches a substrate integrated waveguide (SIW) slot antenna may include a substrate that may have a first substrate portion with a first permittivity less than unity and a second substrate portion with a second 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844